95 F.3d 1167
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Franklin D. DAVIS, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 96-3196.
United States Court of Appeals, Federal Circuit.
Aug. 16, 1996.

Before LOURIE, Circuit Judge.
ON MOTION
ORDER
LOURIE, Circuit Judge.


1
Franklin D. Davis submits a letter requesting that the court reinstate his petition for review.  The court treats the letter as a motion for reconsideration of this court's July 2, 1996 order dismissing the case for failure to file a brief.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The motion for reconsideration is granted.  The mandate is recalled, the dismissal order is vacated, and the petition for review is reinstated.


4
(2) Davis's informal brief (form attached) is due within 21 days of the date of filing of this order.